Citation Nr: 0505546	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  94-46 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected nummular eczema with seborrheic dermatitis, 
currently evaluated as thirty (30) percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1 to 31, 1974 and 
from November 1979 to November 1982.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision issued by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In February 1997, the Board denied an increased evaluation 
for the skin disorder, and the veteran sought further review 
by the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter Court).  In a February 9, 1998 Order, the Court 
vacated the Board's 1997 decision and remanded the matter for 
readjudication essentially on the grounds that the Board 
failed to adequately discuss the veteran's skin disorder 
symptoms in relation to diagnostic criteria commensurate to 
higher ratings of 30 and 50 percent and whether 
extraschedular evaluation was warranted.  See parties' 
February 1998 Joint Motion for Remand to the BVA [Board] and 
to Stay Further Proceedings.  In April 1999, the Board 
ordered further evidentiary development by the RO consistent 
with the Court's Order.  

After further development, in August 2000 the RO increased 
the disability evaluation from 10 to 30 percent, effective on 
April 15, 1994, but determined that extraschedular evaluation 
was not warranted.  The veteran sought both an earlier 
effective date for the assignment of a 30 percent rating and 
a rating higher than 30 percent.  The Board denied the 
earlier effective date claim in January 2003, and the veteran 
did not seek further review or reconsideration of this 
decision.  As for the increased rating, the Board ordered 
further development in September 2003, which included a 
contemporaneous VA compensation and pension (C&P) 
dermatological examination.  Following completion of the 
remand directives, this matter is again before the Board for 
appellate adjudication.  Thus, the issue for the Board now is 
whether the evidence warrants the assignment of a rating 
higher than 30 percent for the service-connected skin 
disorder.          



FINDINGS OF FACT

1.  Service-connected nummular eczema with seborrheic 
dermatitis is not manifested by ulceration, extensive 
exfoliation or crusting, systemic or nervous manifestations, 
or exceptionally repugnant appearance or disfiguration.  

2.  Service-connected nummular eczema with seborrheic 
dermatitis does not affect more than 40 percent of the entire 
body or 40 percent of exposed areas of the body; nor did it 
require constant or near-constant systemic therapy (such as 
the use of corticosteroids, immunosuppressive retinoid drugs, 
or ultraviolet light or electron beam therapy) during the 
past 12-month period.  


CONCLUSION OF LAW

Schedular criteria for a disability evaluation higher than 30 
percent have not been met for service-connected nummular 
eczema with seborrheic dermatitis.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806 and 7817 
(2001) (effective before August 30, 2002) and (2004) 
(effective on August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was established for nummular eczema with 
intermittent seborrheic dermatitis in an August 1987 rating 
decision, with a noncompensable rating assigned effective as 
of May 26, 1987.  A ten (10) percent rating, effective on 
July 17, 1989, was assigned in a March 1991 rating decision.  
Later, a January 1992 rating decision assigned an effective 
date of May 26, 1987, for the 10 percent rating.  The veteran 
has appealed an August 1994 rating decision that continued 
the 10 percent rating.  As noted above, an October 2000 
rating decision assigned a 30 percent rating for the skin 
disability, effective from April 15, 1994, and the Board has 
denied the appeal for an earlier effective date for that 
rating.  The remaining question before the Board on appeal is 
whether a higher disability evaluation should be assigned for 
the service-connected skin disorder.  

I.  Applicable Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(2004).  Separate rating codes identify various disabilities.  
Id.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases or injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The 
basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2004).  

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equipoise (in equal balance), 
the claim is allowed.  Id.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

In cases where the veteran appeals the initial disability 
percentage assigned, the disability can be assigned different 
disability ratings ("staged" ratings) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
However, in general, where, as here, the claim presented is 
one for an increased rating for a disability for which 
service connection was established years before, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).    


It is noted that the rating decision giving rise to this 
appeal evaluated the claim based upon now-outdated Diagnostic 
Codes.  Rating criteria for skin disorders were amended 
during pendency of this appeal.  The new criteria became 
effective on August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  As such, the Board discusses below both old 
and new skin disorder criteria bearing in mind that an 
increased rating could be warranted under the new criteria 
with the date of effectiveness of the increase limited to the 
effective date of the amendment, if the evidence supports 
such a determination.  See 38 U.S.C.A. § 5110(g) (West 2002) 
("where compensation . . . is awarded or increased pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found but shall not be earlier than the effective date 
of the Act or administrative issue.").

Prior to August 30, 2002, skin disorders (other than scars) 
were rated under 38 C.F.R. § 4.118, Diagnostic Codes 7806 
through 7819 (2001).  Among these, Diagnostic Codes 7806 
(eczema) and 7817 (dermatitis exfoliativa) are relevant to 
this claim.  These two skin disorders were evaluated 
depending upon their location on the body, extent of areas 
affected, and extent to which they were repugnant or 
otherwise disabling.  Under old Diagnostic Codes 7806 and 
7817, a 30 percent rating was assigned for eczema or 
dermatitis exfoliativa with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating required ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant appearance or disfigurement.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7806, 7817 (2001).

Effective on August 30, 2002, 38 C.F.R. § 4.118, Diagnostic 
Code 7806 evaluates eczema or dermatitis.  A 10 percent 
rating is provided for dermatitis or eczema that affects at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; that requires intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during the past 12-month period.  A 30 percent rating 
is provided for pathology that is 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; that requires systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  With more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; where constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required during the past 
12-month period, a 60 percent rating is assigned.

New Diagnostic Code 7817, effective on August 30, 2002, 
evaluates exfoliative dermatitis (erythroderma).  A 10 
percent rating is warranted for exfoliative dermatitis where 
there is any extent of involvement of the skin, and; systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy is required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating is warranted for any extent of involvement of 
the skin, and; where systemic therapy such as therapeutic 
doses of corticosteroids, immunosuppressive retinoids, PUVA 
(psoralen with long-wave ultraviolet-A light) or UVB 
(ultraviolet-B light) treatments, or electron beam therapy is 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted where there is generalized involvement of 
the skin without systemic manifestations, and; constant or 
near-constant systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy is required 
during the past 12-month period.  A 100 percent rating is 
assigned with evidence of generalized involvement of the 
skin, plus systemic manifestations (such as fever, weight 
loss, and hypoproteinemia), and; constant or near-constant 
systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatment, or electron beam therapy is required during 
the past 12-month period.       

II.  Evidence and Analysis

As discussed earlier, service connection for nummular eczema 
with intermittent seborrheic dermatitis has been in effect in 
effect since May 1987.  A 30 percent rating has been in 
effect since April 15, 1994, based upon old diagnostic 
criteria.  See August 2000 rating decision.  As such, this 
case is one for which Francisco principles apply.  This means 
that the primary focus of the Board's analysis is on the 
current extent of the disability presented by the skin 
disorder.  While the Board discusses below older pertinent 
evidence, it emphasizes pertinent contemporaneous evidence, 
particularly that dated after April 1994, as a 30 percent 
rating has been in effect since then.

VA C&P examination reports dated in June and July 1994 
indicate complaints of persistent burning sensation on the 
skin "generally," but particularly on the feet and penis, 
as well as "anxiety" about these symptoms because the 
condition purportedly prevent the veteran from working 
regularly or engaging in regular sexual intercourse.  
Examination findings included erythematous papular rash 
medially on the feet and two slightly hypopigmented macular 
areas involving the medial aspect of the right thigh and 
lateral aspect of the left thigh, but no rash or eruptions 
elsewhere.  There was no evidence of lesions, and clinical 
findings for the feet (including a fungal culture test) and 
penis were normal.  The veteran was diagnosed with pruritis 
of the entire body (apparently by history, given the lack of 
clinical evidence thereof at the time of the examination) and 
rash on the feet of undetermined etiology in June 1994, and a 
history of atopic dermatitis in July 1994.  He was advised to 
continue using topical ointments on affected areas.        

Medical evidence dated in the mid- to late-1990s include 
private and VA medical treatment records.  They indicate that 
the veteran had ongoing complaints of itchiness and burning 
"all over," with complaints of these symptoms on the legs, 
feet, and penis, in particular.  

A private doctor wrote in August 1996 that the veteran likely 
has intermittent, active eczema involving "various 
portions" of skin, and that, at that time, he had "low 
grade dermatitis" on the feet and "post inflammatory 
hypopigmentation" on the legs "probably secondary to 
nummular eczema."  This doctor stated in April 2000 that the 
veteran complained of "extreme nervousness" due to 
inability sleep soundly because of itching and burning, and 
gave a history of intermittent burning sensation on the skin 
of the legs, feet, penis, and trunk since 1987 with little 
relief over the years.  Examination in April 2000 revealed 
"slight erythema" of the skin of the glans of the penis and 
"low grade scaling and inflammation of the thighs and 
lateral calves."  The diagnoses were probable chronic atopic 
dermatitis, not curable, but manageable with "care directed 
at lessening the dryness of the skin."           
   
The most recent evidence of record is the April 2004 VA C&P 
dermatological examination report.  It provides that the 
veteran complained of burning on the bottoms of the feet, 
soreness on the entire penis, and intermittent burning 
sensation on the anterior thigh (it is not clear which thigh, 
or whether the veteran actually had reported symptoms on both 
thighs) and groin.  He described the sensation as burning or 
soreness in the beginning, and stated that the symptoms 
progress to a pink color and then to ashiness in appearance.  
The symptoms occur seasonally and with stress.  The veteran 
again indicated that the condition makes him "nervous," but 
was unable to articulate specifically how and why this is so, 
and denied being nervous at the time of the examination.  He 
still is using topical medications; he reported prior use of 
a "purple pill."    

The April 2004 clinical examination revealed that the veteran 
has "Fitzpatrick, type IV" skin with a 5-centimeter discoid 
area of mild erythema on the anterior chest at approximately 
the fifth intercostal space at the left sternal border.  No 
scaling, papules, vesicles, exfoliation, exudation, satellite 
lesions, or erythematous scaling advancing the border was 
noted.  There were, however, three 4-6 centimeter excorations 
dispersed across the right anterior thigh.  Otherwise, the 
thigh skin, bilaterally, appeared normal on clinical 
examination.  The anterior pre-tibias area showed scattered, 
"very mild" scaling bilaterally, but no signs of erythema 
or rash.  Other than formation of calluses along the medial 
plantar hallux and the first plantar metatarsal head 
bilaterally, and venous flaring across the dorsal aspect of 
the fifth metatarsals bilaterally, the skin of the feet were 
normal, as was the skin on the penis.  Upon a full-body skin 
examination in April 2004, no active dermatitis was found.  
The examiner further determined that the service-connected 
skin disorder is not manifested by ulceration, extensive 
exfoliation or crusting, or systemic or nervous 
manifestations, and was not exceptionally repugnant.  Nor is 
it manifested by more than 40 percent of the entire body or 
40 percent of the exposed area.  It does not require constant 
or near-constant systemic therapy, such as with 
corticosteroids or other immunosuppressant retinoid drugs, 
during the past one year.  It is noted that the examiner 
reportedly reviewed the veteran's medical history as 
documented in the claims folder before issuing the 
examination report.  

Under old Diagnostic Codes 7806 and 7817, the next higher 
rating of 50 percent rating would require evidence of 
ulceration, extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
appearance.  The evidence, overall, indicates that, 
primarily, symptoms include itching, burning, and soreness 
concentrated on the skin of the legs, feet, and penis, with 
intermittent erythematous rashes noted as specified above.  
However, no erythema was founded during the most recent 
examination, nor was ulceration, exfoliation, crusting, or a 
repugnant appearance (On this point, it is noted that the 
eruptions primarily are located on areas of the body 
typically covered by clothing - legs, feet, groin area - and 
not on prominently-displayed areas such as the face, neck, or 
hands.).  In fact, as of April 2004, no active dermatitis 
(old Diagnostic Code 7817) was found.  As for systemic or 
nervous manifestations under the old criteria, it is noted 
that while the veteran complained of anxiety and nervousness 
purportedly due to the skin disorder symptoms a number of 
times during the pendency of this claim, there is no clinical 
evidence dated within the last decade or so that the veteran 
has a diagnosed psychiatric disorder or neurological problem 
attributed to the skin disorder.  The veteran's generalized 
complaints about feeling nervous or anxious due to 
dermatological symptoms is not enough - at the most recent 
C&P examination, it was specifically noted that the veteran 
has no systemic or nervous manifestations.  As such, the 
Board finds that the evidence does not support the assignment 
of an evaluation higher than 30 percent under old Diagnostic 
Codes 7806 or 7817.

As for new Diagnostic Code 7806 (dermatitis or eczema), the 
next higher schedular rating of 60 percent would require 
evidence that the skin disorder affects more than 40 percent 
of the entire body or 40 percent of exposed areas; or that 
constant or near-constant systemic therapy was needed during 
the past one year.  Nowhere in the evidence does it state 
that the veteran required constant or near-constant systemic 
therapy, or that he was treated with corticosteroids or other 
immunosuppressive retinoid drugs.  Rather, the evidence 
indicates that "therapy" essentially consisted on the use 
of topical ointments on affected areas and apparently brief 
use of oral medication in "purple pill" form.  Moreover, 
the VA examiner specifically stated in April 2004 that the 
symptoms do not affect 40 percent of the body skin or 40 
percent of exposed body skin.  Indeed, no dermatitis was even 
found on clinical examination in April 2004.  Accordingly, a 
higher schedular rating is not permissible under new 
Diagnostic Code 7806.

Nor does the evidence support the assignment of a 60 percent 
rating under new Diagnostic Code 7817, because while it is 
arguable that there is "generalized involvement of the 
skin" (primarily affecting the lower half of the body) and 
there is no evidence of systemic manifestation, as required 
under the criteria, nowhere in the evidence is it documented 
that any systemic therapy was ever required.  In fact, it was 
determined specifically that the veteran has no systemic 
manifestations resulting from the skin disorder.        

Finally, the Board has considered whether extraschedular 
evaluation is warranted due to severity of the skin disorder.  
Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to 38 C.F.R. 
§ 3.321(b)(1) (2004), an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the schedular criteria.  See Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See VAOPGCPREC 6-96, 61 Fed. Reg. 66, 
749 (1996) (Board may deny extraschedular ratings provided 
that the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact a 
prior holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996), 
wherein the Court found that when an extraschedular grant may 
be in order, that issue must be referred, pursuant to 38 
C.F.R. § 3.321, to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance."


The evidence does not suggest that this case presents so 
exceptional or unusual a disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to the service-connected skin disorder, or 
otherwise render a schedular rating impractical.  There is no 
evidence that the disability presented by the veteran's 
nummular eczema with seborrheic dermatitis is such that he 
requires or has required any confinement or hospitalization, 
much less frequent confinement or hospitalization.  While the 
veteran seems to have been treated fairly regularly over the 
years for intermittent symptoms, there is no indication that 
he had to be confined or treated constantly or nearly 
constantly with any therapy or medication reserved for more 
serious symptoms, such as ultraviolet light therapy, electron 
beam therapy, or immunosuppressive retinoid drugs.  Rather, 
the veteran apparently was treated primarily with topical 
ointments.  Nor has the veteran himself specifically alleged 
that he cannot engage in gainful employment due to this 
disability.  In fact, as documented in the 1994 VA C&P 
examination reports, the veteran generally complained that 
the symptoms prevent him from "working regularly," but no 
information was given as to what specific job he held, or how 
and why the symptoms impede consistent gainful employment.  
Evidence of record after 1994 provides even less information 
about if and how the disorder impedes gainful employment - 
rather, again, the veteran complains generally about being 
nervous about the symptoms, but says nothing specific about 
employability.  

In conclusion, the preponderance of the evidence is against 
the claim.  As such, the Board does not apply the benefit-of-
reasonable doubt rule.

III.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notice requirements.  Final 
regulations implementing VCAA were published on August 29, 
2001, and they apply to most claims for benefits received on 
or after November 9, 2000, as well as any claim not decided 
as of that date, as is the case here.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).


At minimum, VCAA requires that VA inform the claimant about 
information and evidence (1) required to substantiate the 
claim; (2) not of record necessary to substantiate the claim; 
(3) that VA will seek to provide; and (4) that the claimant 
is expected to provide.  See id.; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice is to be 
provided before the issuance of the initial unfavorable 
rating decision of the agency of original jurisdiction (AOJ) 
from which the appeal arises.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, with the 
enactment of VCAA, supersedes a decision of the U. S. Court 
of Appeals for the Federal Circuit that invalidated a 
regulation, implementing VCAA, that permitted VA to decide a 
claim sooner than the one-year period within which the 
claimant could respond to a VA request.  Paralyzed Veterans 
of America v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

First, VA has a duty to notify a claimant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In a March 2004 
letter, the RO advised the veteran of VCAA duties, and 
explained VA's and the veteran's respective responsibilities 
in claim development, what the evidence must show to 
establish entitlement to a higher rating for a service-
connected disability, and what additional evidence is needed 
to support the claim.  The veteran responded to this letter 
in writing, referencing the March 2004 VCAA letter and 
stating: "I have no more evidence to submit."  Even after 
the issuance of the August 2004 Supplemental Statement of the 
Case (SSOC), the veteran had an opportunity to submit 
additional relevant evidence, as the August 2004 cover letter 
accompanying the SSOC explicitly told him that he has 60 
additional days to provide any such evidence; and the SSOC 
itself cited 38 C.F.R. § 3.159 (2004), which, among other 
things, provides that the veteran could submit any relevant 
evidence in his possession, and explained in detail why a 
higher rating is precluded under both old and new diagnostic 
criteria.  Neither the veteran nor his representative 
responded thereafter with more evidence, although the 
representative filed additional written argument in February 
2005.  It is further noted that the only new evidence added 
to the record after the issuance of the March 2004 VCAA 
letter is the April 2004 VA C&P examination report, and this 
report was discussed in detail in the SSOC.  Thus, the 
veteran had ample opportunity to provide additional evidence 
favorable to his claim (that is, to counter the unfavorable 
findings in the April 2004 C&P examination report), but did 
not submit any such evidence.  The Board finds it reasonable 
to interpret these recent developments in the claim to mean 
that the veteran is satisfied with the development of his 
claim and that he desires appellate adjudication as soon as 
practicable.

The Board acknowledges that VCAA notification appears to have 
been accomplished with a combination of a VCAA letter and an 
SSOC, both issued well after the rating decision from which 
this appeal arises (issued in August 1994), and not with a 
single pre-AOJ decision notice.  These concerns constitute, 
at most, technical defects that posed no prejudice to the 
veteran.  On the issue of timing of the notice, the 
unfavorable AOJ decision pre-dates the enactment of VCAA; as 
such, no such notice was even required in August 1994.  VA 
gave the veteran an appropriate VCAA notice during the appeal 
period, and he and his representative had ample opportunity 
during this period to provide relevant evidence or to ask VA 
for assistance in obtaining it, as explained above.  

Further on the issue of VCAA notice, the Board notes that the 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
AOJ decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Court acknowledged in 
Pelegrini at p. 120, that where, as here, the Section 5103(a) 
notice was not mandated at the time of the initial 
unfavorable AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
In this case, he has received adequate notice, as explained 
above, and any technical failure concerning the notice 
resulted in no prejudice to his claim.  The Board interprets 
the Pelegrini decision and discussion therein to mean that 
the intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim.  However, the Pelegrini Court 
recognized that a case-by-case evaluation might be warranted 
at times.  The Board has conducted such an evaluation here 
and has determined that adequate notice was given.  The 
record is not incomplete due to VA action or inaction with 
respect to VCAA notification.  There is no reasonable basis 
to conclude that material evidence is missing and that 
fundamental fairness dictates further development.  All prior 
remand directives, including those from the Court (see 
Introduction section above), have been completed and 
appropriate C&P examinations were performed.       

As for the duty to assist, the RO obtained relevant records, 
which include private and VA medical evidence, including VA 
medical examination records.  The veteran was given an 
opportunity to personally provide testimonial evidence, but 
declined to exercise this right.  He and his representative 
submitted written argument.  An appropriate, contemporaneous 
medical examination was afforded in April 2004.  Nothing in 
the record indicates that the veteran had identified relevant 
records for which he wanted VA's assistance in obtaining, to 
which VA failed to respond with assistance consistent with 
VCAA.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied its VCAA obligations.  The 
veteran procedural and due process rights have not been 
abridged.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to establish a claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).  The Board 
concludes, therefore, that a decision on the merits at this 
time would not violate the VCAA, nor prejudice the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An increased disability evaluation for service-connected 
nummular eczema with seborrheic dermatitis, currently 
evaluated as 30 percent disabling, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


